DETAILED ACTION
Amendment and Request for Continued Examination received 10 November 2022 is acknowledged.  Claims 1-11 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi (US Pub. No. 2016/0078403) in view of Okuyama (US Pub. No. 2003/0060946).

As per Claim 1, Sethi discloses a rigging equipment diagnostic device (100) (Fig. 1; ¶20-21) comprising:
a processor (“processor” in ¶21); and
a storage (“memory” in ¶21) to store a program (102) to be executed by the processor (“processor” in ¶21) (Fig. 1; ¶21); wherein
the processor (“processor” in ¶21), upon executing the program (102), executes:
an equipment information collection process (302) to collect information on equipment fitted to a hull (as per “boats” in ¶20) (Fig. 3; ¶67), including sending out to a network (as per “on-board diagnostic system” in ¶23) in the hull (as per “boats” in ¶20) an equipment information request (as per “device 108 interfaces with on-board diagnostic system … to retrieve data” in ¶23), and collecting response information (as per 302) sent out to the network (as per “on-board diagnostic system” in ¶23) (Figs. 1, 3; ¶23, 67);
an attribute information acquisition process (304) to search an attribute database (214) that stores, with respect to equipment that is able to be fitted to the hull (as per “boats” in ¶20), attribute information (as per “diagnostic information” in ¶22) including information on functions to be realized by an equipment or a combination of a plurality of equipment based on information collected by the equipment information collection process (302), and acquire attribute information on the equipment fitted to the hull (as per “boats” in ¶20) (Figs. 2-3; ¶22, 38-39, 67);
a requirement information acquisition process (as per 206, 212) to search a requirement database (216) that stores, with respect to attribute information (as per “diagnostic information” in ¶22), requirement information necessary to realize functions corresponding to respective attribute information (as per “diagnostic information” in ¶22) based on attribute information acquired by the attribute information acquisition process (304), and acquire requirement information (as per “recommends a part” in ¶67) of the corresponding attribute information (as per “diagnostic information” in ¶22) (Figs. 2-3; ¶22, 38-46);
a function determination process (as per selected filters 354) to determine a realizable function (as per parts compatible with vehicle) and an unrealizable function (as per parts not compatible with vehicle) by comparing equipment information collected by the equipment information collection process (302) and requirement information (as per “recommends a part” in ¶67) acquired by the requirement information acquisition process (306) (Figs. 2-3, 4A-B; ¶22, 38-46, 68-75); and
a function information provision process (306) to provide information showing a determination result obtained by the function determination process (as per selected filters 354) by controlling a notifier (as per 360) (Figs. 2-3, 4A-B; ¶22, 38-46, 68-75).
Sethi does not expressly disclose:
wherein the information request is to collect the information on all equipment connected to the network; and
wherein the information sent is by all the equipment connected to the network; and
the attribute information including information on at least one of a drive-by-wire function, a steer-by-wire function, an autopilot function, a joystick function, or a remote key function.
Okuyama discloses an inspection system (42) for a vehicle (30) in which a terminal device (88) connects (via connector 88) to a network (58, 60) of the vehicle (30) (Figs. 1-2; ¶32-34, 41, 44, 54-55).  The vehicle (30) includes equipment (e.g., 46, 48, 52, 56, 72, 76) connected to the vehicle (30) and communicating with each other via the network (58, 60) (Fig. 2; ¶18, 22, 40-45, 49, 51-52, 54-56).  In one embodiment, the terminal device (88) operates to output an information request (S30) to collect information on all equipment (e.g., 46, 48, 52, 56, 72, 76) connected to the network (58, 60) in which the information collected is sent by all the equipment connected (e.g., 46, 48, 52, 56, 72, 76) to the network (58, 60) (Figs. 2-3; ¶18, 22, 54-75).  The information collected includes information on at least one of [a drive-by-wire function, a steer-by-wire function, an autopilot function,] a joystick function (as per S35-S37) (Fig. 1-3; ¶32-44, 54-75), or [a remote key function].  In this way, operability of each component can be automatically confirmed (¶11, 75).  Like Sethi, Okuyama is concerned with vehicle data systems.
Therefore, from these teachings of Sethi and Okuyama, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Okuyama to the system of Sethi since doing so would enhance the system by automatically confirming operability of each component of the system.

As per Claim 2, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 1.  Sethi further discloses wherein the function information provision process (306) provides information on functions realizable by current equipment (as per malfunctioning part) fitted to the hull (as per “boats” in ¶20) based on the determination result of the function determination process (as per selected filters 354) (Figs. 2-3, 4A-B; ¶22, 38-46, 68-75).

As per Claim 3, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 1.  Sethi further discloses wherein the function information provision process (306) provides, based on the determination result of the function determination process (as per selected filters 354), information on a function that is able to be realized by equipping an additional requirement (as per data re parts in database 216 in ¶43-46) in the hull (as per “boats” in ¶20), and information on the requirement that should be added in order to realize the function (Figs. 2-3, 4A-B; ¶22, 27-29, 35, 38-46, 68-75).

As per Claim 4, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 1.  Sethi further discloses wherein the function information provision process (306) provides, based on the determination result of the function determination process (as per selected filters 354), information on a function that is able to be realized by adding equipment (as per data re parts in database 216 in ¶43-46) to the hull (as per “boats” in ¶20), and information on the equipment that should be added (Figs. 2-3, 4A-B; ¶22, 27-29, 35, 38-46, 68-75).

As per Claim 5, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 1.  Sethi further discloses wherein the function information provision process (306) provides, based on the determination result of the function determination process (as per selected filters 354), information on a function that is able to be realized by changing a software version (as per flashing software in ¶66) of equipment fitted to the hull (as per “boats” in ¶20), and information on the software (Figs. 2-3, 4A-B; ¶22, 38-46, 66, 68-75).

As per Claim 6, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 1.  Sethi further discloses:
an input (108) that accepts an input of attribute information (as per “diagnostic information” in ¶22) (Fig. 1; ¶20-23); wherein
the requirement information acquisition process (as per 206, 212) searches the requirement database (216) based on attribute information (as per “diagnostic information” in ¶22) accepted by the input (108) (Figs. 1-2; ¶20-23, 38-46), and further acquires requirement information of the corresponding attribute information (as per “diagnostic information” in ¶22) (Figs. 1-2; ¶20-23, 38-46); and
the function determination process (as per selected filters 354) further compares attribute information (as per “diagnostic information” in ¶22) accepted by the input (108) and requirement information acquired by the requirement information acquisition process (as per 206, 212), and determines a realizable function (as per parts compatible with vehicle) and an unrealizable function (as per parts not compatible with vehicle) (Figs. 1-3, 4A-B; ¶22-23, 38-46, 68-75).

As per Claim 7, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 1.  Sethi further discloses wherein the processor, upon executing the program, executes:
an operating condition acquisition process (as per “description of a perceived problem” in ¶27) to search an operating condition database (as per “convert the description … to an applicable predefined diagnostic code” in ¶27) that stores, with respect to equipment that is able be fitted to the hull (as per “boats” in ¶20), operating conditions that provide normal operations based on information collected by the equipment information collection process (302), and acquire operating conditions with respect to equipment fitted to the hull (302) (Figs. 1, 3; ¶20-27, 67);
an equipment operation determination process (302 including user inputs in ¶27) to compare equipment information collected by the equipment information collection process (302) and operating conditions acquired by the operating condition acquisition process (as per “description of a perceived problem” in ¶27), and determine whether each equipment normally operates (Figs. 1, 3; ¶20-27, 67); and
an operation information provision process (as per logic 206 based on keywords in ¶27, 49)  provide information showing the determination result obtained by the equipment operation determination process (302 including user inputs in ¶27) by controlling a notifier (as per 360) (Figs. 2-3, 4A-B; ¶22, 38-49, 68-75).

As per Claim 8, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 7.  Sethi further discloses wherein the operation information provision process provides information on an operating condition that is not satisfied (as per diagnostic code matching text description in ¶27, 49) based on the determination result of the equipment operation determination process (302 including user inputs in ¶27) (Figs. 2-3, 4A-B; ¶22, 38-49, 68-75).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi (US Pub. No. 2016/0078403) in view of Okuyama (US Pub. No. 2003/0060946), further in view of Hoffman (US Pub. No. 2014/0109075).
As per Claim 9, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 1.  Sethi further discloses wherein the equipment information (as per 302) includes a model name (as per “model” in ¶22) (Figs. 1, 3; ¶22-23, 67).
Sethi does not expressly disclose wherein the equipment information includes a software version of the equipment.
Hoffman discloses an update system (10) in which a controller (20) of a vessel (12) (as per “vessels” in ¶12), communicates with a server (14) (Fig. 1; ¶11-12).  The controller (20) facilitates updating or otherwise tracking various versions of files included within modules (22) of the vessel (Fig. 3; ¶18).  In operation, the server is queried for updates (100) and in response to a determination that updates are available (Y at 102), the update may be transmitted to the controller (20) of the vessel (12) (Fig. 5; ¶26-34, 39).  In this way, coding issues within modules (22) of the vessel (12) may be addressed (¶3).  Like Sethi, Hoffman is concerned with vehicle data systems.
Therefore, from these teachings of Sethi, Okuyama, and Hoffman, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Hoffman to the system of Sethi as modified in view of Okuyama since doing so would enhance the system by addressing coding issues.

As per Claim 10, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 1.  Sethi further discloses wherein the information on a function included in the attribute information (as per “diagnostic information” in ¶22) includes a function name of the function (as per “diagnostic code can indicate that the transmission system … is not functioning properly” in ¶22), specification information showing compatibility of the function (as per “suitable information to help identify the [vehicle] 106” in ¶22, “description of a perceived problem, malfunctioning system, broken part … of the [vehicle] 106” in ¶27, and “use data obtained from the on-board diagnostic system and/or the technician 110 to identify a ‘parts catalog’ that lists all known parts … that are compatible” in ¶28) (Figs. 2-3; ¶22, 27-28, 38-39, 67).
Sethi does not expressly disclose wherein the information on a function included in the attribute information includes version information of the function.
Hoffman discloses an update system (10) in which a controller (20) of a vessel (12) (as per “vessels” in ¶12), communicates with a server (14) (Fig. 1; ¶11-12).  The controller (20) facilitates updating or otherwise tracking various versions of files included within modules (22) of the vessel (Fig. 3; ¶18).  In operation, the server is queried for updates (100) and in response to a determination that updates are available (Y at 102), the update may be transmitted to the controller (20) of the vessel (12) (Fig. 5; ¶26-34, 39).  In one embodiment, the system operates in view of a look-up table where versions regarding software settings of each update module in the vehicle is tracked (¶32).  As such, Hoffman discloses tracking version information.  In this way, coding issues within modules (22) of the vessel (12) may be addressed (¶3).  Like Sethi, Hoffman is concerned with vehicle data systems.
Therefore, from these teachings of Sethi, Okuyama, and Hoffman, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Hoffman to the system of Sethi as modified in view of Okuyama since doing so would enhance the system by addressing coding issues.

As per Claim 11, the combination of Sethi and Okuyama teaches or suggests all limitations of Claim 1.  Sethi further discloses wherein the requirement information (as per “recommends a part” in ¶67) includes classification information of a function (as per “parts required to repair the identified malfunction” in ¶28), specification information showing compatibility of the function (as per “all other compatible parts” in ¶28) (Figs. 2-3; ¶22, 27-28, 38-39, 67).
Sethi does not expressly disclose wherein the requirement information includes version information of the function.
Hoffman discloses an update system (10) in which a controller (20) of a vessel (12) (as per “vessels” in ¶12), communicates with a server (14) (Fig. 1; ¶11-12).  The controller (20) facilitates updating or otherwise tracking various versions of files included within modules (22) of the vessel (Fig. 3; ¶18).  In operation, the server is queried for updates (100) and in response to a determination that updates are available (Y at 102), the update may be transmitted to the controller (20) of the vessel (12) (Fig. 5; ¶26-34, 39).  In one embodiment, the system operates in view of a look-up table where versions regarding software settings of each update module in the vehicle is tracked (¶32).  As such, Hoffman discloses tracking version information.  In this way, coding issues within modules (22) of the vessel (12) may be addressed (¶3).  Like Sethi, Hoffman is concerned with vehicle data systems.
Therefore, from these teachings of Sethi, Okuyama, and Hoffman, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Hoffman to the system of Sethi as modified in view of Okuyama since doing so would enhance the system by addressing coding issues.
Response to Arguments
Applicant's arguments filed 10 November 2022 have been fully considered as follows.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amended claim language because “Okuyama does not teach or suggest that various functions unrelated to the equipment shown in Fig. 2 are inspected or tested” (page 8 of Amendment).  However, no claim recites “various functions unrelated to the equipment shown in Fig. 2 are inspected or tested”.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amended claim language because “Okuyama does not mention anything at all regarding a drive-by-wire function, a steer-by-wire function, an autopilot function, a joystick function, or a remote key function” (page 8 of Amendment).  The claim language recites as follows as per line 15-17 of Claim 1: “attribute information including information on at least one of a drive-by-wire function, a steer-by-wire function, an autopilot function, a joystick function, or a remote key function”.  Applicant does not assert, and there is no proper basis for applying, a special definition for any term in the claim language at issue.
According to Applicant’s Specification as filed:

¶29:	Still another example of the input equipment 6 is a joystick to be operated to adjust both of a traveling direction and an output.

Consistent with Applicant’s Specification as filed, in one embodiment, the joystick (6) is equipment that adjusts traveling direction and output of the vessel (1).
In Okuyama, a remote controller (56) disposed in the cockpit (34) includes a shift position setter (64) in the form of a lever that is operated to govern a shift actuator (48) that selectively directs the propeller to propel the watercraft forward, operate in reverse, or operate in neutral (Figs. 1-2; ¶32-44).  Accordingly, the shift position setter (64) of Okuyama is a stick that is operated to adjust both a traveling direction (as per forward or reverse) and an output (as per neutral) of the propeller.
Consistent citations in the rejection of Claim 1, the cited references teach or suggest “attribute information including information on at least one of [a drive-by-wire function, a steer-by-wire function, an autopilot function,] a joystick function, or [a remote key function]” in that Sethi provides diagnostic information describing functionality of components of the vehicle (106) and Okyuama collects information describing functionality (as per S35-S37) of the shift position setter (64) (Fig. 3; ¶54-75), which is a stick that is operated to adjust both a traveling direction (as per forward or reverse) and an output (as per neutral) of the propeller and therefore a “joystick” as per embodiments in Applicant’s Specification.
Accordingly, the cited references teach or suggest all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cherrington (US Patent No. 5,717,595) and Remmers (US Pub. No. 2015/0057854) disclose vehicle data systems
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664